Citation Nr: 0516433	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to December 
1969.

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Columbia, South Carolina.

This case was previously before the Board in April 2004 and 
remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

3.  The preponderance of the evidence demonstrates that the 
veteran does not have PTSD.

4.  Service connection has been established for the following 
disabilities: diabetic retinopathy, rated as 30 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the right hand secondary to diabetes 
mellitus, rated as 10 percent disabling; peripheral 
neuropathy of the left, hand secondary to diabetes mellitus, 
rated as 10 percent disabling; peripheral neuropathy of the 
right foot secondary to diabetes mellitus, rated as 10 
percent disabling; peripheral neuropathy of the left foot 
secondary to diabetes mellitus, rated as 10 percent 
disabling; a left ring finger disability, rated as 10 percent 
disabling; and hearing loss, rated as noncompensable.  The 
combined rating for the service-connected disabilities is 70 
percent.

5.  Several of the veteran's service-connected disabilities 
have a common etiology, i.e., the service-connected diabetes 
is deemed to have caused or aggravated the retinopathy and 
peripheral neuropathy disorders, so a combined 60 percent 
evaluation is considered to be one disability for TDIU 
purposes.

6.  The evidence of record does not show that the veteran's 
service-connected disabilities alone preclude all 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran filed a claim for various disabilities in June, 
2000, prior to the enactment of VCAA.  A March 2001 letter to 
the veteran informed him of the general provisions of VCAA.  
The Board concluded in April 2004, that the letter was 
inadequate for notification and assistance purposes.  In a 
April 2002 rating action, the RO, in pertinent part, denied 
service connection for PTSD.  A June 2002 letter to the 
veteran informed him of the general provisions of VCAA.  The 
Board concluded in April 2004, that the letter was inadequate 
for notification and assistance purposes.  The veteran was 
issued a statement of the case in August 2002.  The veteran's 
claim for TDIU was received in February 2003.  A rating 
action in August 2003 denied TDIU.  A supplemental statement 
of the case was issued in August 2003 addressing PTSD.  In 
January 2004, a statement of the case was issued concerning 
TDIU.  In April 2004, the Board remanded the case for 
development, to include the appropriate actions for insure 
VCAA compliance.  In May 2004, the RO sent the veteran a 
letter outlining the requirements of VCAA.  This letter 
fulfilled the duty to assist and duty to notify requirements.  
In February 2005, a supplemental statement of the case 
addressing PTSD and TDIU was issued the veteran.  By way of 
these documents, the veteran was informed of the requirements 
for establishing service connection and TDIU.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determinations made regarding the claims, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claims.

In the letters dated in March 2001, June 2002 and May 2004, 
VA notified the veteran of his responsibility to submit 
evidence necessary to substantiate his claims for service 
connection and TDIU.  By these letters, the veteran was 
notified of which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
The letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examinations.  In this context, 
his service medical records; VA outpatient treatment records; 
identified private treatment records; the reports of VA 
examinations in February 2001, September 2002, April 2003 and 
May 2003; and Social Security records have been associated 
with the claims folder.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, 18 Vet. App. 30, 33 (2004); Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (holding that 
failure to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Based on the above, the Board 
concludes that the defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

1. PTSD

The veteran's service personnel records reflect that he was 
not engaged in combat. He was a fuel specialist in the Air 
Force.  He served in Vietnam from December 1968 to December 
1969.  His DD 214 reflects that he received no combat 
ribbons.  Service medical records do not include any signs, 
symptoms or diagnosis of a psychiatric disorder.

The veteran's claim for service connection for PTSD was 
received in June 2000.  In his accompanying stressor 
statements he reported that his duties included guarding fuel 
bladders on the flight line, which was stressful since it was 
prime target for attacks.  He stated that he was not in 
actual combat but experienced rocket attacks, witnessed the 
bombing of a civilian hospital.  He indicated that he saw 
some injured soldiers but did not know the names of the 
wounded men.  He felt that these events had a tremendous 
impact on his life.  

Private hospitalization in December 1988 and January 1989 was 
for treatment of major depression.  In April 1990, the 
veteran was hospitalized after he attempted suicide by self-
inflicted gunshot wound to the head.  It was remarked that 
the veteran had become increasingly depressed.

A hospital discharge summery reflects hospitalization in 
March 2000 for treatment of a bipolar disorder.  Although the 
veteran mentioned his Vietnam experiences, PTSD was not 
diagnosed.

In a December 2000 statement, a licensed professional 
counselor at the Vet Center diagnosed PTSD as a result of 
military service.  She provided no basis for the diagnosis.  

VA treatment records have been associated with the claims 
folder.  These records show the veteran was also diagnosed as 
having major depression with psychotic features, bipolar 
disorder, dementia secondary to self-inflicted gunshot wound, 
anxiety and schizophrenia.

The RO contacted the U.S. Armed Services Center for Unit 
Records Research (CURR) in an attempt to verify the PTSD 
stressors claimed by the veteran.  In a letter dated in April 
2003, CURR indicated that historical reports for the 12th 
Tactical Fighter Wing (TFW), the higher headquarters of the 
12th Supply Squadron (Sup Sq) for the January-March and July-
December 1969 timeframes which indicated that there were 
several enemy rocket attacks at Cam Rahn Bay Air Base.  

On February 23, 1969, the base was subjected to an enemy 
stand-off attack by 140mm rockets, causing light damage to 
six C-130 aircraft and wounding three personnel.  The 
heaviest attack came on August 7, 1969, when 22 rounds of 
107mm rockets were fired at the base.  Also enclosed was an 
extract, which further documented the attacks on Cam Rahn Bay 
during the veteran's tour in Vietnam.  A second extract 
provided the names of the individuals who were wounded in 
action in two of the attacks on Cam Rahn Bay.  

The veteran was afforded a VA psychiatric examination in May 
2003.  His claims file was available for review at the time 
of the examination.  The psychiatrist reviewed the claims 
folder and noted the veteran's stressors, and the fear these 
caused.  The complaints included daily intrusive thoughts 
about Vietnam, nightmares of bombing and helicopter attacks, 
panic attacks, periods of severe depression and paranoid 
ideation.  The examiner noted the veteran reported a few 
symptoms of PTSD but did not have any specific traumatic 
event.  However, in general the veteran's experiences in 
Vietnam caused him considerable anxiety and fear.  The 
examiner also noted that the veteran had a long history of 
mood disturbance with psychotic features with several 
hospitalizations and two serious suicide attempts.  From one 
suicide attempt, in which he shot himself, there was residual 
cognitive impairment.  The examiner concluded that while the 
vetera reported a few symptoms of PTSD he did not 
demonstrated PTSD.  He did not have specific traumatic events 
and with the exception of nightmares and some intrusive 
thoughts did not demonstrate other symptoms.  Therefore he 
did not fit the criteria for PTSD.  The clinical impression 
was bipolar disorder with psychotic features by history. 

Of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since March 200 according 
to SSA criteria.  The primary diagnosis was organic mental 
disorder (chronic brain syndrome) and the secondary diagnosis 
was affective/mood disorders.  Medical records accompany the 
disability determination and consist of reports from both VA 
and non-VA medical sources.  These records do not mention 
PTSD and it was not among the impairments listed to support 
the SSA decision.  

Analysis

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credibile 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults.  The veteran's contentions do 
not involve a personal assault.]  

The Board observes that there is no objective evidence that 
the veteran specifically participated in events constituting 
actual combat, as opposed to serving in a combat zone.  His 
MOS was fuel specialist.  His awards and decorations do not 
include any indication of combat status, and there is no 
other objective evidence of record, which indicates that he, 
participated in combat.  In fact, the veteran has 
consistently asserted that he had no actual combat but rather 
that his guard duty, experiencing rocket attacks and a 
hospital bombing as well as seeing wounded soldiers were 
traumatic.  

However, the critical element is that, based on the record as 
a whole, the veteran lacks a proper diagnosis of PTSD related 
medically to any inservice combat stressors.  There is ample 
evidence which shows the absence of PTSD based upon review of 
the specified stressors related by the veteran.  However, the 
Board acknowledges that the evidentiary record does reveal a 
diagnosis of PTSD.  Post service treatment records beginning 
in 2000 note the veteran was experiencing PTSD symptoms as a 
result of his Vietnam War experiences.  Read in isolation, 
this evidence could be construed as supporting the veteran's 
contention that he currently has PTSD.  However, it provides 
no indication that the diagnosis was linked to the combat 
stressors identified by the veteran.  In particular the 
reference to symptoms was rather vague and general and the 
summary did not identify any particular stressor relied upon 
in diagnosing the disorder, and did not give any indication 
that any specific stressor history was reviewed as part of 
the basis for the diagnosis.  Accordingly, the Board does not 
presume that the diagnosis was made in accord with either 
edition of the DSM.  Cohen at 140.  Thus, the Board assigns 
minimal, if any, probative weight to the treatment records.  

Moreover, a diagnosis of PTSD was not made during the May 
2003 VA examination.  At that time the psychiatrist clearly 
considered all of the previous evidence of record, including 
the claimed stressors and the earlier medical records, 
including the prior diagnoses of PTSD.  The psychiatrist 
pointed out exactly why the veteran failed to meet elements 
of the diagnosis, emphasized that a PTSD diagnosis was not 
supported, and arrived at a different diagnosis.  This May 
2003 diagnosis is more probative than the earlier 
examinations made for the purposes of treatment because it 
was based upon a review of the entire record, including the 
prior conflicting diagnoses.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.)  
The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the VA report of 2003 is accorded greater 
probative value and is in essence adopted.

Thus, the veteran's claim for PTSD is implausible since there 
is no credible medical diagnosis of this condition in the 
record.  In arriving at this conclusion, the Board notes in 
particular that a substantial negative piece of evidence is 
the May 2003 VA psychiatric examination report, which was 
conducted for the express purpose of determining whether the 
veteran met the diagnostic criteria for PTSD.  The VA 
examiner concluded that the veteran's symptoms did not meet 
the clinical level for PTSD.  Instead, the psychiatrist noted 
the diagnosis was bipolar disorder by history.  This medical 
opinion has not been rebutted by any specific opinion or 
clinical evidence of record.  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible to some 
degree as he described his current symptoms and beliefs that 
his psychiatric disorder was incurred in or aggravated by 
service.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  Therefore, he does not possess the requisite 
medical knowledge to refute the medical conclusion in the 
evidence of record.  The competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim.

The rule regarding reasonable doubt is not for application as 
the preponderance of evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  TDIU

Service connection has been established for the following 
disabilities: diabetic retinopathy, rated as 30 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the right hand secondary to diabetes 
mellitus, rated as 10 percent disabling; peripheral 
neuropathy of the left hand secondary to diabetes mellitus, 
rated as 10 percent disabling; peripheral neuropathy of the 
right foot secondary to diabetes mellitus, rated as 10 
percent disabling; peripheral neuropathy of the left foot 
secondary to diabetes mellitus, rated as 10 percent 
disabling; a left ring finger disability, rated as 10 percent 
disabling; and hearing loss, rated as noncompensable.

In a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), received in February 
2003, the veteran reported that his service-connected 
diabetes and diabetes-related disabiities prevented him from 
securing or following any substantially gainful occupation.  
He indicated that he had been under a doctor's care and/or 
hospitalized within the last 12 months.  He reported that 
March 2000 was the date his disabilities affected his full-
time employment, and that he became too disabled to work.  He 
noted that he had been employed as a supervisor from 1980 to 
2000.  

VA and private outpatient records show that beginning in 1988 
the veteran was treated primarily for psychiatric 
symptomatology, including a suicide attempt in 1990 from a 
self-inflicted gunshot wound to the head.  The diagnosis was 
dementia secondary to gunshot wound.  

In September 2000, an Administrative Law Judge awarded the 
veteran Social Security disability benefits, due to 
nonservice connected anxiety and depression.  At that time 
the veteran reported that he stopped working in March 2000 
because he was unable to handle ordinary life, had very low 
self esteem and worsening depression.  

Additional records show that the veteran was first diagnosed 
with diabetes in early 2001.  He was noted to take glipizide 
daily for control of his diabetes.

During VA examination in February 2001, the veteran's 
service-connected left ring finger wound well healed with 
some subjective diminished sensation directly over the 
incision.  He otherwise had normal two point discrimination 
at the tip of his finger and capillary refill was less than 
two seconds.  He had full fist range of motion of his hand.  
He had independent flexor digitorum profundus and flexor 
digitorum superficialis, which were both intact.  The 
clinical impression was superficial ring avulsion of the left 
ring finger.  
On the authorized audiological evaluation in February 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
15
20
25
60
65
43
LEFT
25
20
35
45
55
39

Speech recognition scores on the Maryland CNC word test list 
could not be obtained.  However using monitored live voice 
and W-22 word list a score of 96 percent in the right ear and 
100 percent in the left were obtained  The clinical 
assessment was moderately severe sensorineural hearing loss 
at 3000 hertz and above in the right ear.  In the left ear, 
the veteran's hearing was mild to moderate sensorineural 
hearing loss at 1500 hertz and above.  

Of record is a May 2002 opinion from the veteran's private 
ophthalmologist who noted the veteran's history of diabetes 
and current branch retinal vein occlusion in the left eye.  
Visual acuity was 20/25 on the right and count fingers on the 
left.  On examination the veteran had trace cataracts 
bilaterally.  Fundus exam on the right was normal and the 
left eye had a branch vein occlusion with macular edema.  The 
clinical impression was that the veteran was legally blind in 
the left eye.  Focal/grid laser treatment in the left eye was 
scheduled.  

In a statement dated May 2002 from the veteran's private 
treating physician noted that the veteran had type 2 diabetes 
treated with oral medications.  Because of his elevated blood 
sugars the veteran also had secondary problems such as 
infections and visual problems in the left eye.  In addition 
to the veteran was noted to have multiple other medical 
problems including peptic ulcer disease, hypertension, 
arthritis, depression and a ruptured disc in the back.  The 
examiner noted the veteran was severely disabled.  

On VA diabetic examination in September 2002 the veteran 
reported that his blood sugars usually run in the 120s to 
180s.  He reported that he had diabetic retinopathy and was 
legally blind in the left eye.  He was status post laser 
surgery but had not regained the vision in his left eye.  He 
also gave a history of peripheral neuropathy in all four 
extremities.  On examination of the eyes undilated 
funduscopic examination revealed bilateral neovascularization 
of the left eye status post laser surgery.  The right eye was 
normal with reported 20/25 vision.  Examination of the 
extremities was negative for edema, pedal pulses were 
decreased as was peripheral sensation in the feet.  
Neurological examination was nonfocal except for decreased 
sensation and hearing deficit.  It was noted that the veteran 
wore bilateral hearing aids.  

In April 2003, the veteran underwent VA examinations to 
evaluate his service connected disabilities.  The examiner 
noted the veteran had a 2-1/2 year history of diabetes that 
had been found during a routine blood test.  The veteran was 
following an 1800 ADA diet and was noted to have gained some 
weight.  He did not have any restriction in activities.  The 
diagnosis was noninsulin-dependent diabetes. 

On examination of the eyes, in April 2003, the visual acuity 
uncorrected at distance was 2200 and 20 count fingers at two 
feet, corrected to 20/40 and 20 count fingers at two feet in 
the right and left eye respectively.  The visual acuity best 
corrected at near was 20/40 and 20 count fingers at two feet.  
The confrontational visual field was within normal limits in 
the right eye but abnormal in the left eye.  The diagnosis 
was clinically significant diabetic macular edema left eye, 
myopic astigmatism and presbyopia.   

Following the April 2003 VA neurological examination, the 
clinical impression was evidence of distal peripheral 
neuropathy from diabetic peripheral neuropathy.  
Electromyography studies of both lower extremities and right 
upper extremities revealed evidence of a mild asymmetric 
sensory motor neuropathy axonal in type.  

On April 2003 VA medical examination of the left ring finger, 
it was described as well healed with a hypopigmented scar and 
slight decrease in sensation about the proximal phalanx on 
the volar aspect.  The distal aspect of the finger had intact 
sensation to light touch.  The veteran had full range of 
motion of extension and flexion of the joints of the finger.  
The clinical assessment was status post ring avulsions type 
injury of the left ring finger with very little residual 
dysfunction.  

Of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since March 2000 according 
to SSA criteria.  The primary diagnosis was organic mental 
disorder (chronic brain syndrome) and the secondary diagnosis 
was affective/mood disorders.  Medical records accompany the 
disability determination and consist of reports from both VA 
and non-VA medical sources.  These records do not mention the 
veteran's service connected disabilities and they were not 
among the impairments listed to support the SSA decision.  

The SSA's function capacity assessment noted that due to 
cognitive deficits, anxiety and depression (vs bipolar 
disorder) the veteran would have difficulty adjusting to the 
mental demands of unskilled work.  He would have difficulty 
attending to simple tasks for two plus hours at a time 
without special supervision and would have difficult making 
work-related decision.  He would miss numerous days due to 
his mental illness and would have difficult interacting 
appropriately with other on the job.  

Analysis

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2004).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  

For purposes of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2), (4) (2004).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2004).

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2004).

As was previously noted the veteran's service-connected 
disabilities include the following: diabetic retinopathy, 
rated as 30 percent disabling; diabetes mellitus, rated as 20 
percent disabling; peripheral neuropathy of the right hand 
secondary to diabetes mellitus, rated as 10 percent 
disabling; peripheral neuropathy of the left hand secondary 
to diabetes mellitus, rated as 10 percent disabling; 
peripheral neuropathy of the right foot secondary to diabetes 
mellitus, rated as 10 percent disabling; peripheral 
neuropathy of the left foot secondary to diabetes mellitus, 
rated as 10 percent disabling; a left ring finger disability, 
rated as 10 percent disabling; and hearing loss, rated as 
noncompensable.  The combined disability rating is 70 
percent.  

The ratings assigned for the veteran's individual service 
connected disabilities, and the combined rating for the 
service connected disabilities, are not currently in dispute.  

Here, the veteran has one disability evaluated at 30 percent, 
another at 20 percent, and four additional disabilities at 10 
percent each.  For the purposes of establishing a single 
disability evaluated at 60 percent, disabilities with a 
common etiology may be combined.  38 C.F.R. § 4.16(a).  In 
this case, retinopathy, and peripheral neuropathy have been 
deemed to be etiologically related, i.e., diabetes is deemed 
to have caused or aggravated the retinopathy and peripheral 
neuropathy so as to, combine to an evaluation of 60 percent, 
therefore they meet the schedular criteria of 38 C.F.R. 
§ 4.16(a).

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service 
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the record shows the veteran attended school 
through the 12th grade.  He has experience as a supervisor 
from 1980 to 2000.  Based on a self-reported history in the 
clinical records, he has not engaged in any gainful 
occupation since that time.  

The record shows that the veteran has eight service-connected 
disabilities, which are rated at 70 percent combined.  
Clearly, the service-connected diabetes, diabetic retinopathy 
and peripheral neuropathy are productive of the greatest 
degree of disability, as indicated by the combined 60 percent 
rating.  However, in order for entitlement to a total rating 
for individual unemployability to be warranted, the record 
must show that the veteran's service-connected disabilities, 
alone and apart from any non-service connected disabilities, 
preclude him from securing or following a substantially 
gainful occupation.  The Board finds that this is not the 
case here.

The veteran's service-connected hearing loss and left ring 
finger disability are essentially asymptomatic, as noted on 
the most recent VA compensation examinations; therefore, 
there is no reason why they should impact his ability to 
obtain and maintain employment.  There is no indication in 
the record that either disorder involves factors that are not 
reflected in the rating schedule, or that impair his ability 
to work to a greater degree than recognized.  

During the course of the appeal the veteran's remaining 
service-connected disabilities have been evaluated.  It was 
the assessment of the examiners that the veteran had diabetes 
controlled on medication, significant diabetic macular edema 
of the left eye and mild sensory motor neuropathy.  VA 
examinations were negative for any significant problems 
related to the service connected disabilities and offered no 
indication that the veteran's disabilities rendered him 
unable to work at a substantially gainful occupation.  

A September 2000 record from the Social Security 
Administration demonstrates that the veteran was found to 
have been disabled as of March 2000.  However, the only 
disabilities noted were organic brains syndrome and 
affective/mood disorders.  The supporting medical records 
reveal severe impairment in an occupational setting.  The 
documents note the veteran was considered disabled due to 
cognitive deficits, depression and anxiety which caused 
difficulty with simple tasks without special supervision and 
difficultly interacting appropriately with on the job.  The 
Board acknowledges that the veteran has significant 
psychiatric disability as indicated in the SSA documents.  
However, he is not service-connected for either disability, 
and thus his psychiatric disabilities cannot be considered 
when deciding entitlement to TDIU.  While the Board does not 
wish to minimize the nature and extent of the veteran's 
overall disability, the evidence of record does not support 
his claim that his service-connected disabilities alone are 
sufficient to produce unemployability.  Based on the above, 
the Board finds the veteran is not totally disabled due to 
his service-connected disabilities.

While the veteran's service-connected disabilities combine to 
produce significant impairment, the evidence does not reflect 
gainful employment is precluded solely due to such service-
connected disabilities.  To the extent to which the veteran 
is limited by his service-connected disabilities, such 
limitations are contemplated and being compensated by the 70 
percent combined disability rating currently assigned for his 
disabilities.  In this case, as in Van Hoose, there simply is 
no evidence of unusual or exceptional circumstances to 
warrant a total disability rating based on the veteran's 
service-connected disabilities alone.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability. Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2004).


ORDER

Service connection for PTSD is denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


